Citation Nr: 0122792	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for a right knee disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to May 
1993 and from June 1995 to December 1997.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  


REMAND

The veteran seeks an increased evaluation for his service-
connected right knee disability.  The Board notes that the 
veteran underwent right knee surgery at a VA facility in July 
1998.  He was subsequently and most recently examined by VA 
in December 1999.  However, while the examiner diagnosed 
moderate right lateral knee pain, it was also stated that the 
pain was not associated with the previous soft tissue 
infections and was not a normal complication of ACL repair.  
The 1999 VA examination did not address the impact of pain, 
and the effect of pain on the veteran's functional use of his 
knee was not set out in the report.  

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Veterans Appeals 
(Court) expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In that case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Therefore, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7 (1995).

In addition, the Board notes that the VA examiner in December 
1999 noted that the veteran had a scheduled follow-up 
examination in the Orthopedic Clinic for further treatment.  
Records of this treatment have not been associated with the 
claims file.  

Additionally, the veteran's service-connected right knee 
disorder is rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000). A precedent opinion of the VA 
General Counsel, VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  See also, Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion.  The terms of Diagnostic Code 5003, on the other 
hand, refer not to instability but to X-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved."  Accordingly, the 
RO should consider whether separate ratings are to be 
assigned to the veteran's service-connected right knee 
disorder based on limitation of motion and instability.  

The Board notes that the veteran indicated in a May 2001 
statement that almost two years after his right knee surgery, 
his disability had not improved.  He reported that he could 
not run, turn, twist, or place any weight or stress on his 
right knee.  He has reported that he extensively discussed 
his condition with the December 1999 VA examiner contending 
that the right knee instability was moderate to severe.  

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.


In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:



1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his right knee 
disability recently.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Thereafter, the veteran should be 
provided a VA examination to determine 
the severity of his service-connected 
right knee disorder.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
indicated tests and studies, including X-
rays, should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion 
testing and the presence or absence of 
recurrent subluxation or lateral 
instability.  The examiner should 
describe any recurrent subluxation or 
lateral instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should indicate any involvement 
of joint structure, muscles and nerves, 
and comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner must 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use. If any opinion cannot be 
provided that fact must be so stated and 
an explanation why provided.  

If the right knee joint is painful, the 
examiner should indicate at what point in 
range of motion the pain begins and ends.  
It should be noted to what extent, if 
any, and in degrees, the range of motion 
or joint function is additionally limited 
by pain, fatigue, weakness or lack of 
endurance following repetitive use or 
flare-ups.  The examiner should describe 
objective evidence of painful motion, 
edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal 
movement.  Complete rationale for all 
conclusions or opinions expressed must be 
provided. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act ( codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Then, the RO should readjudicate the 
issue on appeal, taking into account all 
potentially applicable diagnostic codes, 
and the pertinent laws and regulations.   
Since the appeal is from an initial 
rating assigned, the RO should consider 
whether staged ratings (as per Fenderson 
v. West, 12 Vet. App. 119 (1999)) are 
warranted.  Consideration should be given 
to DeLuca as well as whether separate 
ratings ought to be assigned for the 
right knee.  (VAOPGCPREC 23-97.) 
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




